Citation Nr: 1642740	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  09-06 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for emphysema/chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial disability rating for residuals of prostate cancer, rated as 10 percent disabling prior to December 8, 2011 and as 100 percent disabling from that date.

3.  Entitlement to an initial compensable disability rating, for bilateral hearing loss, prior to December 8, 2011, and in excess of 10 percent thereafter.  

4.  Entitlement to an initial disability rating in excess of 50 percent, for adjustment disorder with anxiety and depressed mood, prior to March 6, 2012, and in excess of 70 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 30 percent for asthma.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) from May 12, 2008 to December 8, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007, February 2009, May 2009, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) concerning the issues concerning prostate cancer, hearing loss, asthma, and an adjustment disorder.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in April 2011.  For the issue of an initial disability rating in excess of 10 percent, for residuals of prostate cancer, prior to December 8, 2011, for the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  However, for the other issues listed, for the reasons discussed below, another remand is required.  Id.

In an August 2016 Duty to Assist letter, the Veteran was notified that the VLJ who conducted his February 2011 hearing was no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran had thirty days to respond to the letter and request a new Board hearing.  No response was received from the Veteran within the thirty day time period, and the case is now before the Board.

In a May 2009 rating decision, the Veteran's service connection claims for prostate cancer and bilateral hearing loss were granted, with a ten percent rating granted for his prostate cancer and a noncompensable rating granted for his hearing loss.  In May 2008, in response, the Veteran filed a notice of disagreement (NOD), contending that his prostate cancer and hearing loss were more severe than the ratings assigned.  In March 2009, the Veteran filed a VA Form 9 Substantive Appeal to complete the steps necessary to perfect his appeal of his claims for initial increased ratings to the Board.  See 38 C.F.R. § 20.200 (2015).  A subsequent May 2012 rating decision granted the Veteran's initial increased ratings claims and the Veteran's prostate cancer was increased to 100 percent and his bilateral hearing loss was increased to ten percent, effective December 8, 2011.

In February 2009 and May 2009 rating decisions, the Veteran's service connection claims for asthma and an adjustment disorder were granted with a thirty percent rating granted for his asthma and a fifty percent rating granted for his adjustment disorder.  In April 2009 and June 2009, in response, the Veteran filed NODs, contending that his asthma and adjustment disorder were more severe than the ratings assigned.  In October 2009, the Veteran filed a VA Form 9 Substantive Appeal to complete the steps necessary to perfect his appeal of his claims for initial increased ratings to the Board.  Id.  A subsequent May 2012 rating decision granted the Veteran's initial increased rating claim for adjustment disorder and the disability rating was increased to seventy percent, effective March 6, 2012.  

The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (noting that it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).  The claims now concern whether ratings in excess of ten percent, for prostate cancer, and a compensable rating for hearing loss, were warranted prior to December 8, 2011, and whether a rating in excess of 50 percent, for adjustment disorder, was warranted prior to March 6, 2012.  

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for emphysema/COPD; entitlement to an initial compensable disability rating, for bilateral hearing loss, prior to December 8, 2011, and in excess of 10 percent thereafter; entitlement to an initial disability rating in excess of 50 percent, for adjustment disorder with anxiety and depressed mood, prior to March 6, 2012, and in excess of 70 percent thereafter; entitlement to an initial disability rating in excess of 30 percent for asthma, and entitlement to a TDIU from May 12, 2008 to December 8, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to December 8, 2011, the Veteran's residuals of prostate cancer were manifested by daytime voiding sequence usually four to six times a day without any incontinence and nighttime voiding sequence usually one to two times, without nocturnal incontinence, and at no point prior to December 8, 2011 were they manifested by daytime voiding interval between one and two hours, or; awakening to void three to four times per night; moreover, the rating criteria for the Veteran's service-connected residuals of prostate cancer (now at 100 percent) contemplate remission and therefore preclude the assignment of a permanent and total disability rating.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent, for residuals of prostate cancer, prior to December 8, 2011, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.340, 4.115, Diagnostic Code (DC) 7527-7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for prostate cancer arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, a VCAA notice letter was sent to the Veteran in December 2006.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in February 2009 and supplemental statements of the case (SSOCs) in January 2010 and April 2012.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his residuals of prostate cancer in March 2007, January 2009, December 2011, March 2013, and June 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for an initial increased rating.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an initial increased rating.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in April 2011.  The Board specifically instructed the RO to obtain all VA treatment records, schedule the Veteran for an examination to determine the current nature, extent, and severity of his service-connected residuals of prostate cancer, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded an examination to evaluate his prostate cancer residuals in December 2011, March 2013, and June 2015.  Thereafter, the Veteran's claim was readjudicated in an April 2012 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that his residuals of prostate cancer are more severe than the initial ten percent rating assigned, from November 28, 2006 to December 8, 2011.

The RO rated the Veteran's service-connected prostate cancer pursuant to DC 7527- 7528.  38 C.F.R. § 4.115b, DC 7527-7528 (2015).  Under DC 5257, prostate gland injuries, infections, hypertrophy, and post-operative residuals should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Id.  

Under 38 C.F.R. § 4.115a for urinary frequency, the minimum 10 percent rating is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a (2015).  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  The maximum 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.  

Under DC 7528, a 100 percent rating is warranted for for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528 (2015).  A note under this DC states that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 U.S.C.A. § 3.105(3) of this chapter.  If there has been no local recurrence or metastasis, rate on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

In a March 2007 VA examination report, the Veteran reported that he had fever and fatigue.  He noted that he was working full-time.  In 2004, his private physician noted that the Veteran had variable but rising PSA.  In 2004, a biopsy was performed which showed a unilateral tumor in the right upper lobe.  A radical retropubic prostatectomy was performed in June 2005.  The Veteran was diagnosed with carcinoma of the prostate, radical retropubic prostatectomy, impotence immediately post-retropubic prostatectomy, recent penile implant, and no incontinence of urine post-retropubic prostatectomy.

The Veteran reported that he occasionally had slight leakage but had never worn diapers or pads.  During the day, his voiding sequence was usually four to six times a day without any incontinence.  At night, it was one to two times, without nocturnal incontinence.  Following surgery, the Veteran reported impotence, but in February 2007, his private urologist performed a penile implant.  There was no history of infection or renal colic or nephritis.  The Veteran has not been hospitalized for any urinary tract disease.  His treatment for his carcinoma and adenocarcinoma of the prostate had been the radical retropubic prostatectomy.  He had no hormonal treatment or radiation treatment following his surgery.  The Veteran complained of fatigability post-surgery.

In a January 2009 VA examination report, the Veteran stated that he was diagnosed with prostate cancer and that he had a radical prostatectomy.  He had symptoms of urinary leakage and erectile dysfunction.  The Veteran's course since onset was stable, and his PSA was fluctuating.  

The examiner noted that the Veteran had a radical prostatectomy in 2004 and a penile implant in 2007.  There was no history of trauma to the genitourinary system, but there was a history of neoplasm.  The examiner reported that the Veteran's tumor was malignant and was an adenocarcinoma of the prostate.  There were no general symptoms due to the genitourinary disease and no urinary symptoms.  The Veteran had stress incontinence but the wearing of absorbent material was not required.  There was no history of urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  The Veteran had erectile dysfunction related to his prostate surgery.  The Veteran had no abdominal or flank tenderness and no peripheral edema, but a normal urethra examination, normal perineal sensation, and normal anus and rectal walls examination.  The Veteran was employed fulltime and had no time lost from work during the last twelve month period.  The Veteran was diagnosed with prostate cancer, not active, with residual stress incontinence.  

In a December 2011 VA examination report, the Veteran was diagnosed with prostate cancer with metastatic disease to the sixth rib.  The VA examiner noted that the Veteran's prostate cancer was active and he was undergoing treatment.  The Veteran had voiding dysfunction described in the examination report as urinary incontinence with dribbling and stress incontinence.  The Veteran's voiding incontinence caused urinary leakage that required absorbent material which must be changed two to four times per day.  The Veteran's voiding dysfunction did not require the use of an appliance, but did increase urinary frequency, resulting in a daytime voiding interval between one and two hours and nighttime awakening to void five or more times.  

Based on this evidence, prior to December 8, 2011, the Veteran's residuals of prostate cancer did not meet the criteria for a disability rating in excess of 10 percent.  38 C.F.R. § 4.115a, DC 7527-7528 (2015).  The Veteran's residuals of prostate cancer were not productive of daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  There was also no evidence suggesting required wearing of absorbent materials, obstructed voiding, or urinary tract infections.  Id.  After December 8, 2011, the maximum disability rating of 100 percent was warranted for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528 (2015).  The Veteran was diagnosed with prostate cancer with metastatic disease to the sixth rib.  Additionally, his prostate cancer was active and he was undergoing treatment.

The Board has not overlooked the Veteran's or the other lay statements with regard to the frequency, severity, and duration of his residuals of prostate cancer.  They are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran or others are competent of discerning the nature, extent, and severity of the Veteran's residuals of prostate cancer, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the March 2007, January 2009, and December 2011 VA examiners have been accorded greater probative weight in determining the disability rating of the Veteran's service-connected residuals of prostate cancer prior to December 8, 2011.

As to the period from December 8, 2011, the Veteran contends that he should have a permanent total disability of 100 percent for his residuals of prostate cancer.  See 38 C.F.R. § 3.340(b) (permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person).  As noted previously, in the December 2011 VA examination report, the examiner reported that the Veteran's prostate cancer was active and that he was receiving treatment.  In a March 2013 VA examination report, the examiner noted that the Veteran's prostate cancer was active and that the Veteran was undergoing treatment.  In the most recent June 2015 VA examination report, the examiner noted that the Veteran's prostate cancer was active.  Additionally, the examiner reported that the Veteran had a prostatectomy in 2004 but had a reoccurrence with metastasis to the rib and skull.  As such, the Board determines that DC 7528 holds that the Veteran's residuals of prostate cancer be rated 100 percent for his prostate cancer, and should be rated as such as long as the Veteran's prostate cancer is active.  38 C.F.R. § 4.115b, DC 7528 (2015).  If the Veteran's cancer went into remission, it would no longer be active and the Veteran would not be rated at 100 percent.  Id.  Put another way, the prostate cancer itself is not permanent.  That is why when the cancer is no longer active, the disability is rated based on any residuals.  The very nature of the Veteran's service-connected prostate cancer does not allow for a permanent total disability.  The Note under DC 7528 states that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 U.S.C.A. § 3.105(3) of this chapter.  If there has been no local recurrence or metastasis, rate on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528 (2015).  Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Veteran is not entitled to a permanent and total disability rating for residuals of prostate cancer.

The above determinations were made in regard to the applicable schedular criteria.  In regard to the period prior to December 8, 2011, an exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected residuals of prostate cancer.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's residuals of prostate cancer with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 10 percent rating assigned prior to December 8, 2011 and the 100 percent rating assigned thereafter.  See 38 C.F.R. § 4.1152b, DC 7528 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from residuals of prostate cancer with the pertinent schedular criteria does not show that his service-connected residuals of prostate cancer presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's residuals of prostate cancer.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating for residuals of prostate cancer, rated as 10 percent disabling prior to December 8, 2011 and as 100 percent disabling from that date, is denied.


REMAND

Concerning the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for emphysema/ COPD, the Board notes that on his March 2015 VA Form 9 Substantive Appeal, the Veteran requested a Travel Board hearing at his local VA office.  From the electronic claims file, it does not appear that the Veteran has had his hearing yet addressing this newly appealed issue, and one must be scheduled.

Concerning the issues of entitlement to an initial compensable disability rating, for bilateral hearing loss, prior to December 8, 2011, and in excess of 10 percent thereafter; entitlement to an initial disability rating in excess of 50 percent, for adjustment disorder with anxiety and depressed mood, prior to March 6, 2012, and in excess of 70 percent thereafter; and entitlement to an initial disability rating in excess of 30 percent for asthma, the Board notes that the Veteran has not had VA examinations to determine the current severity of these service-connected disabilities since December 2011 for his hearing and asthma, and March 2012 for his adjustment disorder.  The Board notes that the electronic claims folder contains treatment reports up until June 2015.  The RO must attempt to obtain and associate with the folder all treatment records after June 2015.  

Additionally, the Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2015).  New VA examinations are necessary to determine the current nature, extent, and severity of the Veteran's service-connected bilateral hearing loss, adjustment disorder with anxiety and depressed mood, and asthma.

Concerning the issue of entitlement to TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for increased ratings, the matter of unemployability has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased ratings appeals and is before the Board.

The Board notes that while the Veteran is now rated as 100 percent disabled, effective December 8, 2011, from May 12, 2008 to December 8, 2011, the Veteran was 70 percent disabled.  A retrospective examination is necessary to fully assess the Veteran's ability to function in most employment settings due to his service-connected disabilities.  Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that when there is an absence of medical evidence during a certain period of time, a retrospective medical evaluation may be warranted). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing, concerning the issue of entitlement to service connection for emphysema/COPD, at the RO at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

2. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

3. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his bilateral hearing loss, adjustment disorder, asthma, and emphysema/COPD.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

4. After the above has been completed, the Veteran should be scheduled for a VA audiological examination to assess the current level of severity of his bilateral hearing loss disability.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

5. Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his service-connected adjustment disorder with anxiety and depressed mood.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail in a typewritten report.  

The examiner is asked to:

a. Determine all subjective complaints and objective symptoms associated with the Veteran's service-connected adjustment disorder with anxiety and depressed mood.

b. Specifically address the degree of social and occupational impairment caused by the Veteran's adjustment disorder with anxiety and depressed mood, citing to examples as warranted.

6. Upon completion of the above development, the Veteran must be afforded an appropriate VA respiratory examination to determine the current nature, extent, and severity of his service-connected asthma disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings, and the functional effects of the Veteran's service connected asthma disorder must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must state whether the Veteran's service-connected asthma results in (a) a FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids, or (b) a FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

7. Obtain a "retrospective" medical opinion from an appropriate medical or mental health professional concerning the functional impairment owing to the Veteran's service-connected disabilities from May 12, 2008 to December 8, 2011, when also considering his level of education, prior work experience and training, but not conversely impairment attributable to disabilities that were not service connected.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.

a. The examiner should comment on the Veteran's degree of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.

b. The examiner should provide a rationale in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as the medical evidence of record.  If the Veteran was found able to engage in physical or sedentary work during the time period at issue, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.  Specific information must be provided for the period from May 12, 2008 to December 8, 2011.

8. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


